Name: 87/399/EEC: Council Decision of 23 July 1987 on the conclusion of an arrangement between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese
 Type: Decision
 Subject Matter: trade policy;  processed agricultural produce;  European construction;  Europe
 Date Published: 1987-08-04

 Avis juridique important|31987D039987/399/EEC: Council Decision of 23 July 1987 on the conclusion of an arrangement between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese Official Journal L 213 , 04/08/1987 P. 0036*****COUNCIL DECISION of 23 July 1987 on the conclusion of an arrangement between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese (87/399/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the arrangements which were the result of the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese, signed on 21 October 1981 and last amended by the agreement in the form of an Exchange of Letters of 20 March 1984 (1), were maintained on a unilateral basis by Regulation (EEC) No 4053/86 (2) until the entry into force of a new arrangement on 31 December 1987, whichever was the later; whereas experience shows that it is appropriate to conclude a new arrangement; Whereas the Commission has conducted negotiations on this question with the Republic of Austria and has reached a satisfactory arrangement with that country; whereas, therefore, that arrangement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Arrangement between the European Economic Community and the Republic of Austria concerning reciprocal trade in cheese is hereby approved on behalf of the Community. The text of the Arrangement is attached to this Decision. Article 2 The President of the Council is hereby authorized to appoint the person empowered to sign the Arrangement referred to in Article 1 in order to bind the Community. Done at Brussels, 23 July 1987. For the Council The President K. E. TYGESEN (1) OJ No L 72, 15. 3. 1984, p. 29. (2) OJ No L 377, 31. 12. 1986, p. 34.